DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed 08/08/2022
Claims 1-2, 4, 6-10, 12, 15, 18-20, 22, 24-26, and 28 are amended.
Claims 1-29 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 08/08/2022 regarding the 35 U.S.C. § 101 have been fully considered but they are not persuasive. 

Applicant argues step 2A prong 1 starting on page 18 of the response. 

Applicant recites the claims and relevant law through page 25 of the response.
Applicant further argues the prong 1 analysis starting on page 25. Specifically, applicant argues that it is not clear why the bold sections of the claims are identified as abstract.
Examiner points to MPEP 2106.04 I. "Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception."  The abstract elements and abstract idea are identified.   


On pages 26 through page 38 applicant argues each claim limitation is not abstract, specifically “None of these specifically claimed method limitations of claims 1, 9 and 27 can be performed nor practically performed (See MPEP 2106.04(a)(2)(J)) in the abstract idea of "Certain methods of organizing human activity" because it is impossible to organize human activity, have an economic principle or practice, or have any commercial or legal interactions to perform Applicant's claimed specific methods steps and limitations of storing, generating, receiving, determining, transmitting and performing purchase transactions by using a specific split payment definition and the special password or PIN in a payment processing unit.” (Remarks at 38-39) 
Examiner respectfully disagrees.  Specifically, the claims contain elements that include a transaction, collecting the data in preparation for a transaction and other steps necessary for the processing of a transaction, which is considered fundamental economic practice. For example "prior to a payment transaction, defining, by a user device, a split payment definition, wherein the split payment definition comprises: a unique password or unique personal identification number (PIN), one or more participants and a portion to be charged associated with each of the one or more participants; transmitting, … the split payment definition to a payment processing unit (PPU); receiving,…, the payment transaction comprising a payment instrument associated with the split payment definition, a payment password or payment PIN, and a payment amount; … receiving, … the payment transaction comprising the payment instrument, the payment password or payment PIN, and the payment amount; determining, … that the payment password or payment PIN for the payment transaction matches the unique password or unique PIN assigned to the split payment definition associated with the payment instrument; in processing the payment transaction, determining, whether the split payment definition will be used when the unique password or unique PIN is received, when performing the payment transaction using the split payment definition, deducting, by the PPU, the portion to be charged associated with each of the one or more participants from an account associated with each of the one or more participants; wherein upon receiving the split payment definition, storing the split payment definition and an identity of the user device; wherein when a participant receives a deny notification, removing, … the participant from the split payment definition and updating the status of the participant to denying participant and notifying the user about the deny notification and identity of the denying participant; when a participant receives an approve notification, updating the status of the participant to approving participant, …, and notifying the user device about the approve notification and identity of the approving participant; and updating the split payment definition based on the status of each of the one or more participants; wherein upon the determination that the payment password or payment PIN for the payment transaction matches the unique password or unique PIN assigned to the split payment definition, transferring, to a user's account, a portion to be charged from each of the approving participants; calculating, …, a first amount, the first amount being equal to a total portion successfully transferred from the approving participants; calculating, …, a second amount, the second amount being equal to a user's available balance in the user's account; upon a determination, , that a sum of the first amount and the second amount is equal to or greater than a payment transaction amount, confirming the payment transaction, and upon a determination, , that a sum of the first amount and the second amount is less than the payment transaction amount, transferring the amount charged back to each of the approving participants. (claim 27). (NOTE claim1 and 9 recite similar elements.)
Therefore, applicant's arguments regarding step 2A prong one is unpersuasive.
Applicant's Step 2A prong two arguments start on page 39 of the response.
Applicant argues on page 42  of the response: “the steps of claims 1, 9 and 27 recite additional structures/elements of a payment processing unit (PPU) including storage, a user device, a split payment definition, a unique password and a payment password, and the claim as a whole makes improvements over current technology (i.e. the current technology cannot perform real time information about the split payment related purchase for participants) by a split payment method using a unique password for the payment transaction in the time of creating the split payment definition and utilizing a real time information about the split payment related purchase for participants and authorization mechanism that allows to split the payment amount between the stakeholders (See page 1-2 in Applicant's originally filed specification) and thus the real time authorization increases the efficiency and speed of the split payments from a single account or card as well as increases the efficiency and security of the payment processing unit/server by eliminating fraud in later (i.e. non-real time) processing and reduces the number of payments and costs by eliminating financial intermediaries and transferring of money to and from many different accounts which does make an improvement in a technical field.”
Examiner respectfully disagrees. The argued improvements to technology represent improvements to the abstract idea. Specifically, the improvements to efficiency and speed of split payments represents an improvement to fundamental economic practice, and increasing security and elimination fraud, represent mitigating risk. Improvements to the abstract idea do not integrate the abstract idea into a practical application.
Applicant further argues example 42 starting on page 37 of the response.  Specifically, applicant argues that “economic activity is specifically improved by allowing a user to define a split payment definition with their user device before a transaction. The economic activity is specifically integrated into a practical application because users may design the split payment definition on-the-fly with their user device as well as creating a special password or PIN associated with the split definition, then transmitting the definition from the user device to the PPU so that the PPU will carry out a split payment based on the definition when it receives a purchase transaction associated with the PIN or special password.”  
Examiner restfully disagrees.  The improvement to economic activity as argued by applicant is an improvement to a judicial exception and therefore not an improvement to technology under step 2A prong 2.  
Therefore, the arguments under prong 2 are unpersuasive.
Applicant argues step 2B starting on page 43 of the response.  
Applicant points to the elements of “... defining, by a user device, a split payment definition, wherein the split payment definition comprises: a unique password or personal identification number (PIN), one or more participants and an amount to be charged associated with each of the one or more participants... determining, by the PPU, whether the split payment definition will be used, and ... deducting, by the PPU, the amount to be charged associated with each of the one or more participants...” as providing significantly more than the abstract idea. 
Examiner respectfully disagrees.  The elements cited by applicant are all considered part of the abstract idea and therefore they cannot provide significantly more than the abstract idea. 
Therefore, applicant arguments under Step 2b are unpersuasive. 
Applicant points to Classen Immunotherapies Inc. v. Biogen IDEC as instructive to allowing claims 1, 9 and 27 under the 101 analysis.  Applicant argues that “Classen provided that a method which recited gathering and analyzing data and then performing some task in accordance with the analyzed data met the threshold for providing other meaningful limitation.”  
Examiner restfully disagrees.  First Classen appears to relate to particular treatments and prophylaxis under prong 2, which is absent from the present claims.  Second the task that is performed in accordance with the analyzed data in the present claims is itself abstract and therefore does not integrate the abstract idea into a practical application.  
Applicant further argues under a section titled “Improvements to Technology” starting on page 48 of the response.  
Applicant argues that case law shows that claims are patentable when they make improvements to technology.  
Applicant further argues:
“Applicant's claimed invention is the application of the claimed specific method because the claimed invention claims additional structure of a payment processing unit (PPU) including storage, a user device, a split payment definition, a unique password and a payment password, and the claim as a whole makes improvements over current technology (i.e. the current technology cannot perform real time information about the split payment related purchase for participants) by a split payment method using a unique password for the payment transaction in the time of creating the split payment definition and utilizing a real time information about the split payment related purchase for participants and authorization mechanism. Thus, Applicant's claimed invention as a whole has accomplished improvements over current technology, which cannot provide real time information about the split payment related purchase for participants, by Applicant's claimed invention as a whole claiming additional structure of a payment processing unit (PPU) including storage, a user device, a split payment definition, a unique password and a payment password, and the claim as a whole makes improvements over current technology by a split payment method using the unique password for the payment transaction in the time of creating the split payment definition and utilizing a real time information about the split payment related purchase for participants and authorization mechanism that allows to split the payment amount between the users and thus the real time authorization increases the efficiency and speed of the split payments from a single account or card as well as increases the efficiency and security of the payment processing unit/server by eliminating fraud in later (i.e. non-real time) processing and reduces the number of payments and costs by eliminating financial intermediaries and transferring of money to and from many different accounts.” (remarks at 49-50)

Examiner respectfully disagrees.  The argument is based on a step 2A prong 2 analysis.  Applicant’s arguments represent arguing abstract elements, abstract elements cannot represent an improvement to technology.  An improvement to the abstract idea is not an improvement to technology.  
Therefore applicant’s 35 U.S.C. § 101 arguments are unpersuasive. 

Regarding the 35 U.S.C. § 103 rejection

Applicant’s arguments, filed 08/08/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 103 of Claims 1-26 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-29 are directed to a method, which is a statutory category of invention.  (Step 1: YES).
Claim 1 recites the limitations of:
A method for splitting payment, comprising:
prior to a payment transaction, defining, by a user device, a split payment definition, wherein the split payment definition comprises: a unique or personal identification number (PIN), one or more participants and an amount to be charged associated with each of the one or more participants;
transmitting, by the user device, the split payment definition to a payment processing unit (PPU);
receiving, by a payment terminal, the payment transaction comprising a payment instrument associated with the split payment definition, a payment password or payment PIN, and a payment amount, the PPU receiving, by a payment network, the payment transaction comprising the payment instrument, the payment password or payment PIN, and the payment amount;
determining that the payment password or PIN for the payment transaction matches the unique password or PIN assigned to the split payment definition
in performing the payment transaction, determining, by the PPU, whether the split payment definition will be used when the unique / special password or PIN is used, 
wherein upon the determination that the payment password or payment PIN for the payment transaction matches the unique password or unique PIN assigned to the split payment definition, transferring, by the PPU, to a user's account, a portion to be charged from each of approving participants; and
during performing the purchase transaction using the split payment definition, deducting by the PPU, the amount to be charged associated with each of the one or more participants from an account associated with each of the one or more participants.

	Claim 9 recites the elements of:
A method for splitting payment, comprising:
receiving, by a payment processing unit (PPU), a split payment definition request from a user device, 
receiving, by a payment terminal, a payment transaction comprising a payment instrument associated with a split payment definition, a payment password or payment PIN, and a payment amount; 
the PPU receiving, by a payment network, the payment transaction comprising the payment instrument, the payment password or payment PIN, and the payment amount;
wherein the split payment definition request comprises one or more participants, an amount to be charged associated with each of the one or more participants, the payment amount, and a unique password or personal identification number (PIN) assigned to the split payment definition request;
determining that the payment password or PIN for the payment transaction matches the unique password or PIN assigned to the split payment definition;
wherein upon the determination that the payment password or payment PIN for the payment transaction matches the unique password or unique PIN assigned to the split payment definition, transferring, by the PPU, to a user's account, a portion to be charged from each of approving participants;
generating, by the PPU, a split payment definition based at least in part on the split payment definition request, and
storing, by the PPU, a split payment definition, the unique password or PIN, and the one or more participants.

Claim 27 recites the limitations of 
A method for splitting payment, comprising:
prior to a payment transaction, defining, by a user device, a split payment definition, wherein the split payment definition comprises: a unique password or unique personal identification number (PIN), one or more participants and a portion to be charged associated with each of the one or more participants;
transmitting, by the user device, the split payment definition to a payment processing unit (PPU);
receiving, by a payment terminal, the payment transaction comprising a payment instrument associated with the split payment definition, a payment password or payment PIN, and a payment amount;
the PPU receiving, by a payment network, the payment transaction comprising the payment instrument, the payment password or payment PIN, and the payment amount;
determining, by the PPU, that the payment password or payment PIN for the payment transaction matches the unique password or unique PIN assigned to the split payment definition associated with the payment instrument;
in processing the payment transaction, determining, by the PPU, whether the split payment definition will be used when the unique password or unique PIN is received, when performing the payment transaction using the split payment definition, deducting, by the PPU, the portion to be charged associated with each of the one or more participants from an account associated with each of the one or more participants;
wherein upon receiving the split payment definition by the PPU, storing the split payment definition and an identity of the user device;
sending a notification to each of the one or more participants indicating the split payment definition;
assigning to each of the one or more participants a status as waiting;
wherein when a participant receives a deny notification, removing, by PPU, the participant from the split payment definition and updating the status of the participant to denying participant and notifying the user about the deny notification and identity of the denying participant; when a participant receives an approve notification, updating the status of the participant to approving participant, by the PPU, and notifying the user device about the
approve notification and identity of the approving participant; and updating the split payment definition based on the status of each of the one or more participants;
wherein upon the determination that the payment password or payment PIN for the payment transaction matches the unique password or unique PIN assigned to the split payment definition, transferring, by the PPU, to a user's account, a portion to be charged from each of the approving participants;
calculating, by the PPU, a first amount, the first amount being equal to a total portion successfully transferred from the approving participants;
calculating, by the PPU, a second amount, the second amount being equal to a user's available balance in the user's account;
upon a determination, by the PPU, that a sum of the first amount and the second amount is equal to or greater than a payment transaction amount, confirming the payment transaction, and upon a determination, by the PPU, that a sum of the first amount and the second amount is less than the payment transaction amount, transferring the amount charged back to each of the approving participants.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1, 9 and 27  are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite a user device, a payment processing unit (PPU), a payment network and aa payment terminal; The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims further recite the additional elements of “sending a notification to each of the one or more participants indicating the split payment definition; assigning to each of the one or more participants a status as waiting;” and “storing, by the PPU, the split payment definition, the unique password or PIN, and the one or more participants.”   These elements do not amount to significantly more than extra solution activity because transmitting data is a generic computer function that amounts to no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claims 1, 9 and 27 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification (Pages 8 paragraph 5  – page 10 paragraph 1 lines 15) about implementation using general purpose computing devices such as “smartphone, tablet, laptop computer, desktop computer, game console, wearable smart device or any other device works with a processor, microprocessor, memory, user interface device, and network capabilities.” (Page 8 paragraph 5) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9 and 27 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-8, 10-26, and 28-29 further define the abstract idea that is present in their respective independent claims 1, 9 and 27 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-26, and 28-29 are directed to an abstract idea.  Thus, the claims 1-29 are not patent-eligible.


Prior art rejection. 
After further search and consideration the art rejection for claims 1-26 is withdrawn and no art rejection is made for claims 27-29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693    

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693